DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/21, 11/24/20, 05/05/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The present application is a continuation of US Application No. 16/707,720,published as US 2020/0 184547, which is a continuation-in-part of US Application No. 16/423,67 1, issued as US 10,505,726 on 10 December 2019, and which claims the benefit of priority to U.S. Provisional Patent No. 62/776,699, filed on 7 December 2018. Each reference is hereby incorporated by reference in its entirety.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant application 17/408,665
US 11113754 B2
1. A method of event-based distribution of a cryptographically secured digital asset, the method comprising: 
receiving, from a computing device associated with a user, an indication that the computing device is located at a predetermined venue within a predetermined window of time; 
receiving an indication that a conditional triggering event has occurred at the predetermined venue and during the predetermined window of time;
 
receiving, from the computing device, a unique owner identification (ID) code associated with the user; 






transmitting a request to record a transfer of the cryptographically secured digital asset to the user on a distributed blockchain ledger, the request comprising both a unique digital asset ID code and the unique owner ID code; and 

















wherein transmitting the request to record the transfer of the cryptographically secured digital asset on the distributed blockchain ledger occurs only after the indication is received that the conditional event has occurred.

1. A method of event-based distribution of a cryptographically secured digital asset, the method comprising: 
receiving, from a computing device associated with a user, an indication that the computing device is located at a predetermined venue within a predetermined window of time; 




receiving, from the computing device, a unique owner identification (ID) code associated with the user; 
receiving, from the computing device, a unique code acquired by the user; determining a unique digital asset ID code corresponding to the received unique code, the unique digital asset ID code representative of the cryptographically secured digital asset; and 
transmitting a cryptographic block to a distributed blockchain ledger to record transfer of the cryptographically secured digital asset to the user, the cryptographic block comprising both the unique digital asset ID code and the unique owner ID code; 

wherein determining the unique digital asset ID code comprises: directing an application or an internet browser running on the computing device to a virtual storefront display comprising a plurality of different displayed cryptographically secured digital assets; receiving an indication of a selection of one of the plurality of different displayed cryptographically secured digital assets; and wherein the determined unique digital asset ID code corresponds to both the received unique code and the selected one of the plurality of different displayed cryptographically secured digital assets.

10. The method of claim 1, further comprising receiving an indication that a conditional event has occurred during the predetermined window of time; and wherein the transmitting of the cryptographic block to the distributed blockchain ledger occurs only after the indication is received that the conditional event has occurred.





Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No US 11113754 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because similar limitations with obvious variations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10-12, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al(US 20140224867 A1:IDS supplied) in view of O’Brien  eta al(US 20190237176 A1: considering date of Provisional application as specification of both are same, IDS supplied).

With regards to claim 1, Werner discloses, A method of event-based distribution of a cryptographically secured digital asset, the method comprising: 
receiving, from a computing device associated with a user, an indication that the computing device is located at a predetermined venue within a predetermined window of time ([0012]receiving, at a server from the device, check-in data transmitted from the smart tag associated with the item to the device upon the item being positioned proximate to the device, the check-in data including a location identifier and a corresponding time for one or more locations where the item has previously been checked in;); 
receiving an indication that a conditional triggering event has occurred at the predetermined venue and during the predetermined window of time ([0120] According to embodiments, after an item has been purchased or otherwise acquired, the purchasing or acquiring user can "tap" his electronic device 102 on the smart tag of the item to receive premium registered-owner content delivered to his phone. However, in some embodiment, the user must first register the newly purchased or acquired item. With reference to FIGS. 16-17, a process for registering an item to a user account of a user will be described. FIG. 16 explains the registration process from the perspective of the digital experience manager 510, whereas FIG. 17 explains the registration process from the perspective of the user 110. [0012]; granting, by the server, the device access to information if the check-in data obtained from the smart tag satisfies at least one of the prescribed schedule of check-ins and the prescribed order of check-ins );
receiving, from the computing device, a unique owner identification (ID) code associated with the user ([0127] At 1624, the user sends to the registration module 526 his or her registration information. The registration information includes the user's user identifier. At 1628, the server uses the user identifier to look up user's account in the user information 654. At 1632, the item is registered to the user by including the item identifier or a reference to the item identifier in the user's account.  [0061];);; 
transmitting a block(encoded) to a ledger to record transfer of the asset to the user ([0125] At 1616, the registration module 526 sets a registration flag in the registration data of the item. The registration flag indicates that the item needs to be registered because it has been recently purchased or otherwise acquired. For example, to set the flag, the registration module 526 "flips a digit" in the item's registration data.); 
wherein transmitting the request to record the transfer of asset on the ledger occurs only after the indication is received that the conditional event has occurred ([0125] At 1616, the registration module 526 sets a registration flag in the registration data of the item. The registration flag indicates that the item needs to be registered because it has been recently purchased or otherwise acquired. For example, to set the flag, the registration module 526 "flips a digit" in the item's registration data.)

Werner does not but, O’Brien teaches,
 transmitting a cryptographic block to a distributed blockchain ledger to record transfer of the cryptographically secured digital asset to the user, the cryptographic block comprising both the unique digital asset ID code and the unique owner ID code([0069] In some embodiments, the box 21 may include a delivery encryption system comprising a blockchain for package tracking and authentication. The blockchain may include an ongoing chain hashed with key addresses along the chain of custody, including hashing with a seller private key address, a courier private key address and a buyer private key address, but not limited thereto. Here, a blockchain registers contents such as a medication or other pharmacy item and/or other grocery items to be delivered and placed within the inner volume of the box 21; and registers and authenticates the contents within the inner volume as the box 21 moves through a supply chain or otherwise between locations of interest). wherein transmitting the request to record the transfer of the cryptographically secured digital asset on the distributed blockchain ledger occurs only after the indication is received that the conditional event has occurred ([0068] For example, a Bluetooth interface may exchange transactional data with the vehicle 19, such as sending a signal that the box 21 and its contents have been received.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Werner’s method with teaching of O’Brien in order for authenticating sales goods(prescriptions) and their deliveries using a distributed ledger (O’Brien [0002]).

With regards claim 10, Warner further discloses, wherein the indication that the computing device is located at the predetermined venue comprises an indication of whether GPS coordinates of the computing device are within a predefined geofence or closed geographic boundary ([0056] The electronic device 102 may also include a positioning device 236 used to determine geographical position. The positioning device 236 may utilize the global positioning system (GPS) or a regional or site-wide positioning system that uses cell tower positioning technology or WiFi technology, for example.).

With regards claim 11, Warner further discloses, wherein the indication that the computing device is located at the predetermined venue comprises an indication of whether the computing device is in proximity to an 802.11 or BLUETOOTH beacon ([0054] The electronic device 102 may also include one or more network devices 232 for receiving and transmitting information over one or more communications channels. As such, the network device 232 may include one or more network interface cards (NIC) or a network controller. In some embodiments, the network device 232 may include a local area network (LAN) interface for connecting to a wired Ethernet-based network and/or a wireless LAN, such as an IEEE 802.11x wireless network (i.e., WiFi).).

With regards claim 12, Warner further discloses, wherein the indication that the computing device is located at the predetermined venue comprises an image acquired by the computing device, or a representation thereof, from which one or more visual attributes of the venue may be identified ([0057] According to some embodiments, the device 102 includes a scanner 220, such as a barcode scanner that may be used to obtain item identifying information from a tag or label associated with an item 124, which then may be used by applications installed on the device 102. One of ordinary skill in the art will recognize various devices and techniques for implementing the scanner 220. The device 102 may also include a camera 224. Similar to the scanner 220, the camera 224 may be used as part of the overall system to identify items 124, such as consumer products. For example, the camera 224 may be used to capture an image of a barcode or a QR-code, which then may be processed by the device 102 to extract the encoded product-identifying information. Techniques for processing a video image to extract coded information will also be known by those of ordinary skill in the art.).

With regards to claim 15, Werner discloses,  A method of event-based distribution of a cryptographically secured digital asset, the method comprising: 
receiving, from a computing device associated with a user, an indication that the computing device is located at a predetermined venue within a predetermined window of time ([0012]receiving, at a server from the device, check-in data transmitted from the smart tag associated with the item to the device upon the item being positioned proximate to the device, the check-in data including a location identifier and a corresponding time for one or more locations where the item has previously been checked in;); 
receiving, from a computing server, an indication that a conditional triggering event has occurred during the predetermined window of time, ([0120] According to embodiments, after an item has been purchased or otherwise acquired, the purchasing or acquiring user can "tap" his electronic device 102 on the smart tag of the item to receive premium registered-owner content delivered to his phone. However, in some embodiment, the user must first register the newly purchased or acquired item. With reference to FIGS. 16-17, a process for registering an item to a user account of a user will be described. FIG. 16 explains the registration process from the perspective of the digital experience manager 510, whereas FIG. 17 explains the registration process from the perspective of the user 110. [0012]; granting, by the server, the device access to information if the check-in data obtained from the smart tag satisfies at least one of the prescribed schedule of check-ins and the prescribed order of check-ins;) the conditional triggering event comprising a statistic derived from an event occurring at the predetermined venue;  (FIG 9D and associated text; [0102] . As illustrated in screenshot 914 of FIG. 9D, the digital content can also include a link to see how many of the items are in stock and the available color, sizes, annotations, etc. It should be appreciated that rather than providing a link, the actual inventory and available colors, sizes, and annotations can be provided directly to the user. Note: when user checked in/purchased,  Item availability in store as conditional trigger , event as shopping);
receiving, from the computing device, a unique owner identification (ID) code associated with the user ([0127] At 1624, the user sends to the registration module 526 his or her registration information. The registration information includes the user's user identifier. At 1628, the server uses the user identifier to look up user's account in the user information 654. At 1632, the item is registered to the user by including the item identifier or a reference to the item identifier in the user's account.  [0061];);; 
transmitting a block(encoded) to a ledger to record transfer of the asset to the user ([0125] At 1616, the registration module 526 sets a registration flag in the registration data of the item. The registration flag indicates that the item needs to be registered because it has been recently purchased or otherwise acquired. For example, to set the flag, the registration module 526 "flips a digit" in the item's registration data.); 
wherein transmitting the request to record the transfer of asset on the ledger occurs only after the indication is received that the conditional event has occurred ([0125] At 1616, the registration module 526 sets a registration flag in the registration data of the item. The registration flag indicates that the item needs to be registered because it has been recently purchased or otherwise acquired. For example, to set the flag, the registration module 526 "flips a digit" in the item's registration data.)

Werner does not but, O’Brien teaches,
 transmitting a cryptographic block to a distributed blockchain ledger to record transfer of the cryptographically secured digital asset to the user, the cryptographic block comprising both the unique digital asset ID code and the unique owner ID code([0069] In some embodiments, the box 21 may include a delivery encryption system comprising a blockchain for package tracking and authentication. The blockchain may include an ongoing chain hashed with key addresses along the chain of custody, including hashing with a seller private key address, a courier private key address and a buyer private key address, but not limited thereto. Here, a blockchain registers contents such as a medication or other pharmacy item and/or other grocery items to be delivered and placed within the inner volume of the box 21; and registers and authenticates the contents within the inner volume as the box 21 moves through a supply chain or otherwise between locations of interest). wherein transmitting the request to record the transfer of the cryptographically secured digital asset on the distributed blockchain ledger occurs only after the indication is received that the conditional event has occurred ([0068] For example, a Bluetooth interface may exchange transactional data with the vehicle 19, such as sending a signal that the box 21 and its contents have been received.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Werner’s method with teaching of O’Brien in order for authenticating sales goods(prescriptions) and their deliveries using a distributed ledger (O’Brien [0002]).

With regards to claim 19,  Werner teaches, A method of event-based distribution of a cryptographically secured digital asset, the method comprising: 
receiving, from a computing device associated with a user, an indication that the computing device is located at a predetermined venue within a predetermined window of time ([0012]receiving, at a server from the device, check-in data transmitted from the smart tag associated with the item to the device upon the item being positioned proximate to the device, the check-in data including a location identifier and a corresponding time for one or more locations where the item has previously been checked in;); 
the predetermined venue hosting a sporting event, and the predetermined time being a scheduled time of the sporting event ([0014] According to another embodiment, a method is provided for creating a timeline of events associated with an item, the item being associated with a smart tag encoded with an item identifier that identifies the item, the smart tag configured to transmit the item identifier to a device when the device is positioned proximate to the smart tag. The method comprises: receiving, at a server from a device, at least one of a user identifier of a user of the item and an item identifier that identifies the item, the item identifier transmitted from the smart tag to the device upon the device being positioned proximate to the smart tag; obtaining, by the server, an item description of for the item; obtaining, by the server, a plurality of check-ins of the item; generating a timeline of events for the item, the timeline of events listing at least some of the check-ins; and displaying the timeline of events in a graphical user interface..[0079] The check-in information may include a table of item identifiers and corresponding time, location, and/or user data for the instances where the item has been checked in. It should be appreciated that the check-in information may be included in the item information 560 and/or the user information 564. Note: examiner broadly shopping event interpreted as sporting event  ); 
receiving, from the computing device, a unique owner identification (ID) code associated with the user ([0127] At 1624, the user sends to the registration module 526 his or her registration information. The registration information includes the user's user identifier. At 1628, the server uses the user identifier to look up user's account in the user information 654. At 1632, the item is registered to the user by including the item identifier or a reference to the item identifier in the user's account.  [0061];);
 
Werner does not but, O’Brien teaches,
 transmitting a request to record a transfer of the cryptographically secured digital asset to the user on a distributed blockchain ledger, the request comprising both a unique digital asset ID code and the unique owner ID code ([0069] In some embodiments, the box 21 may include a delivery encryption system comprising a blockchain for package tracking and authentication. The blockchain may include an ongoing chain hashed with key addresses along the chain of custody, including hashing with a seller private key address, a courier private key address and a buyer private key address, but not limited thereto. Here, a blockchain registers contents such as a medication or other pharmacy item and/or other grocery items to be delivered and placed within the inner volume of the box 21; and registers and authenticates the contents within the inner volume as the box 21 moves through a supply chain or otherwise between locations of interest). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Werner’s method with teaching of O’Brien in order for authenticating sales goods(prescriptions) and their deliveries using a distributed ledger (O’Brien [0002]). Werner in view of O’Brien do not exclusively disclose hosting a sporting event at  predetermined time, but one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Werner in view of O’Brien’s shopping sale for predetermined time period to sporting time for predetermined time method in order to sale goods.

Claim 2-4, 7-9, 14, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al(US 20140224867 A1; IDS supplied) in view of O’Brien  eta al(US 20190237176 A1: considering date of Provisional application as specification of both are same: IDS supplied) and further in view of “How to Code Your Own CryptoKitties-Style Game on Ethereum” by Jame Martin Duffy; Published on Dec 4 2017; Supplied by IDS).

With regards to claim 2-4, Werner in view of O’Brien discloses, following receipt of the indication that the conditional triggering event has occurred during the predetermined window of time (Werner [0120] According to embodiments, after an item has been purchased or otherwise acquired, the purchasing or acquiring user can "tap" his electronic device 102 on the smart tag of the item to receive premium registered-owner content delivered to his phone. However, in some embodiment, the user must first register the newly purchased or acquired item. With reference to FIGS. 16-17, a process for registering an item to a user account of a user will be described. FIG. 16 explains the registration process from the perspective of the digital experience manager 510, whereas FIG. 17 explains the registration process from the perspective of the user 110. [0012]; granting, by the server, the device access to information if the check-in data obtained from the smart tag satisfies at least one of the prescribed schedule of check-ins and the prescribed order of check-ins), receiving, from the computing device, a unique code acquired by the user ([0057]; Similar to the scanner 220, the camera 224 may be used as part of the overall system to identify items 124, such as consumer products. For example, the camera 224 may be used to capture an image of a barcode or a QR-code, which then may be processed by the device 102 to extract the encoded product-identifying information.); and 
Werner in view of O’Brien do not but James teaches, determining the unique digital asset ID code from the received unique code, the unique digital asset ID code representative of the cryptographically secured digital asset; (James page 6; This contract: also contains a mapping from the cat's ID to the address of its owner to keep track of who a kitty is owned by:; Token_id ; James ;page 14-15 Section 6;  This final facet contains the functionality we use for creating new genO cats. We can make up to 5000 ''promo”  cats that can be given away (especially important when the community is new)  ….The number of promo cats and genO cats the contract is able to create is hardcoded here:…; page 3 modifying function….page 6 transferring ownership….). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Werner in view of O’Brien’s method with teaching of  James in order for creating similar crypto goods with district attributes.

With regards claim 3, Warner further discloses, wherein the received unique code comprises a code that is scanned from a tangible object within the venue or from a merchandise receipt generated within the venue ([0057] Similar to the scanner 220, the camera 224 may be used as part of the overall system to identify items 124, such as consumer products. For example, the camera 224 may be used to capture an image of a barcode or a QR-code, which then may be processed by the device 102 to extract the encoded product-identifying information.).

With regards claim 4, Warner further discloses, wherein the received unique code comprises a code acquired from a ticket to an event at the venue ([0057]; Similar to the scanner 220, the camera 224 may be used as part of the overall system to identify items 124, such as consumer products. For example, the camera 224 may be used to capture an image of a barcode or a QR-code, which then may be processed by the device 102 to extract the encoded product-identifying information.  ).

With regards to claim 7-9, Warner in view of O’Brien and James teaches, wherein the cryptographically secured digital asset includes genotype data representative of a digital shoe or article of apparel; wherein the cryptographically secured digital asset includes genotype data that is representative of an attribute of a digital shoe or article of apparel though is not representative of an entire digital shoe or article of apparel; modifying a preexisting digital asset having genotype data representative of a digital shoe or article of apparel using the genotype data representative of the attribute of a digital shoe or article of apparel (James page 1, generating cryptoKitties with different attributes).  Motivation would be same as stated in claim 2.

With regards to claim 14, Warner in view of O’Brien and James teaches, exporting at least one of the digital asset ID code or at least one of the plurality of attributes of the digital asset to a digital video game application such that the digital asset is represented within the digital application and modifies one or more aspects of the gameplay of the digital video game application (James Page 10; Intermission: Want to Build Your Own Ethereum Game?
This article received a ton of positive feedback when it was first published, so we built
CryptoZombies: an interactive tutorial for building your own games on Ethereum. It will
walk you step by step through learning to code Solidity, and building your own
Ethereum game. Note: James teaches creating video game CryptoZombie on Ethereum).

With regards to claim 16-18, 21 Warner in view of O’Brien and James teaches,, wherein the cryptographically secured digital asset comprises an attribute pack operative to modify one or more attributes of a preexisting digital asset; wherein the attribute pack includes genotype data that is representative of an attribute of a digital shoe or article of apparel though is not representative of an entire digital shoe or article of apparel; the method further comprising modifying the preexisting digital asset having genotype data representative of a digital shoe or article of apparel using the genotype data representative of the attribute of a digital shoe or article of apparel ; wherein the event is a sporting event and wherein the statistic is derived from the sporting event (James page 1, generating cryptoKitties with different attributes; James Page 10; Intermission: Want to Build Your Own Ethereum Game?
This article received a ton of positive feedback when it was first published, so we built
CryptoZombies: an interactive tutorial for building your own games on Ethereum. It will
walk you step by step through learning to code Solidity, and building your own
Ethereum game. Note: James teaches creating video game CryptoZombie on Ethereum, new cryptoKitties can born after certain period or limits).  Motivation would be same as stated in claim 2.

With regards to claim 20, Warner in view of O’Brien and James teaches, receiving an indication that a conditional triggering event has occurred (James when two cats are bred together), the conditional triggering event being a statistic derrived from the sporting event (James Kittie can be generated until cooldown ); wherein transmitting the request to record the transfer of the cryptographically secured digital asset on the distributed blockchain ledger occurs only after the indication is received that the conditional event has occurred ( James New Kittie can be transferred.) Motivation would be same as stated in claim 2.

Claim 5, 14,  are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al(US 20140224867 A1; IDS supplied) in view of O’Brien  eta al(US 20190237176 A1: considering date of Provisional application as specification of both are same: IDS supplied) and further in view of Cotta et al(US 20200202668 A1 ).

With regards to claim 5, Werner in view of O’Brien do not Cotta teaches, wherein the conditional triggering event comprises a statistic of an athlete or sports team crossing a predetermined threshold at the predetermined venue (Cotta [0070] Additionally, the virtual asset 506 includes various properties/attributes 512, 514, 516, etc. One or more of the properties of the virtual asset 506 can be configured to be adjustable and may change over time. For example during or after a game session 500, the virtual asset 506 may be used in-game, and as a result there may be a change in state of the virtual asset 506 that changes one or more of its properties. These changes can be recorded the blockchain by the nodes 518 that maintain the blockchain, so as to incorporate the current state of the virtual asset 506 into the next block of the blockchain, which may include values of properties of the virtual asset.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Werner in view of O’Brien’s method with teaching of  Cotta in order for provide assurance and tracking of virtual asset transactions, and further providing for anti-fraud implementations(Cotta [0001]).

With regards to claim 14, Werner in view of O’Brienand Cotta teaches, exporting at least one of the digital asset ID code or at least one of a plurality of attributes of the digital asset to a digital video game application such that the digital asset is represented within the digital application and modifies one or more aspects of the gameplay of the digital video game application (Cotta FIG 5 and associated text;)
Note: examiner did not give priority to provisional of instant application as “statistic of an athlete” or Video game are not described in the provisional application


Allowable Subject Matter
Claim 6,  13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498